DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on September 7, 2022 in which claims 1-6 are pending in the application.

Response to Arguments
3.	Applicant's arguments filed on August 30, 2022 have been fully considered but they are not persuasive. Applicant argues that:
“Mullet does not teach or suggest “configuring a control policy based on an internal air-quality of a vehicle with respect to time; and performing an action that changes a window status of the vehicle as dictated by the control policy to adjust the internal air-quality of the vehicle”.
 	The examiner disagrees with the Applicant. Mullet does teach the above limitation in [0029] (see office action below). The phrase “with respect to time” is very broad and can be interpreted in many different ways. 

NOTE
4.	Examiner suggests to amend claim 1 as follows in order to overcome the rejection:

1. (Currently Amended) A computer-implemented method, in a data processing system comprising a processor and a memory coupled to the processor, for controlling an internal air-quality of a vehicle, the method comprising:
 	Configuring, according to sampling time interval,  a control policy based on the internal air-quality of the vehicle 
 	performing an action that changes a window status of the vehicle as dictated by the control policy to adjust the internal air-quality of the vehicle.

Drawings
5.	Corrected drawings, specifically Figs. 4B and 4C, submitted in the supplemental amendment dated September 7, 2022 are accepted by the examiner.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mullett (US 2018/0057013).
 	In regard to claim 1, Mullett discloses  a computer-implemented method, in a data processing system comprising a processor and memory  coupled to the processor ([0041] discloses controller includes circuitry that includes processor that executes code and memory that stores code executed by the processor), for controlling an internal air-quality of a vehicle, the method comprising:
 	configuring a control policy based on the internal air-quality of the vehicle  with respect to time ( [0029] describes “ At 308, when  (Note: “when” is defined in Webster dictionary as “during the time that’”, “the time in which something is done” , “at or during the time that”, “just at the moment that”) smoke or odors are detected within the autonomous vehicle 10, the controller 12 proceeds to 310 and controls the HVAC System 15 and/or the window actuator system 17) (see claims 1-4 for similar reasonings); and
 	performing an action that changes a window status of the vehicle as dictated by the control policy to adjust the internal air-quality of the vehicle ([0029] describes “For example, if smoke is detected in the autonomous vehicle 10 by the smoke sensor 22, the controller may control the window actuator system 17 to crack one or more windows of the autonomous vehicle 10 and/or may control the HVAC system 15 to increase air circulation within the autonomous vehicle 10”) (see also claims 1-4 or similar reasonings).

As to claims 2 and 3, they recite substantially the same limitations as claim 1.   As such, claims 2 and 3 are rejected for substantially the same reasons given for claim 1 above and are incorporated herein.

In regard to claim 4, Mullett discloses wherein the action includes opening or closing the window ([0029] describes “For example, if smoke is detected in the autonomous vehicle 10 by the smoke sensor 22, the controller may control the window actuator system 17 to crack one or more windows of the autonomous vehicle 10  (Claim 2 describes “wherein the controller controls the window actuator system to open a window of the autonomous vehicle in response to the at least one sensor detecting at least one of smoke and the odor within the autonomous vehicle”).

In regard to claim 5, Mullett discloses wherein the control policy includes conditions only related to the internal air-quality of the vehicle that determine when to perform the action (see claims 1-4 which describe that when odor or smoke is detected within the autonomous vehicle, the controller perform the action of opening a window of the autonomous vehicle).

Allowable Subject Matter
8.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 6, the closest prior art Mullett, (US 2018/0057013), discloses a system and method are provided and include at least one sensor and a controller. The at least one sensor generates data related to indoor air conditions of an autonomous vehicle. The at least one sensor includes at least one of a smoke sensor and an odor/air quality sensor. The controller is in communication with the at least one sensor and controls at least one vehicle system of the autonomous vehicle based on the data related to indoor air conditions of the autonomous vehicle received from the at least one sensor. The at least one vehicle system includes at least one of an HVAC system and a window actuator system. The controller controls the at least one vehicle system to purge and/or exhaust at least one of smoke and an odor detected within the autonomous vehicle.
However, Mullett, fails to disclose:
“monitoring an effectiveness of the control policy based on the action as dictated by the control policy changing the internal air-quality of the vehicle”.

Conclusion
9. 	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661